DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 1-20 have been examined in this application. 
The information disclosure statements (IDS) submitted have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 18, the claim recites “wherein, when executed, the at least one application further causes the first computing device to at least cause the image capture device to obtain the image of the encoded token.” Emphasis added. 
	Claim 18 depends from claim 16, which is directed to a computing device and what the computing device, however, it is not known how the computing device can “cause the image capture device to obtain the image of the encoded token.”
A device is capable of executing instructions to cause the device to perform functions; however, such functions cannot include causing / making an image capture device obtain anything not alone an image. A user can use the claimed computing device to allow the image capturing device to capture an image. 
The specification does not provide support for the limitation at issue. 
Examiner proposes the following amendment to potentially overcome the rejection, this proposal is intended as an example only and not as an indication of agreement in overcoming the rejection: “wherein, when executed, the at least one application captures, via the first computing device’s image capture device the image of the encoded token.”

Per claim 19, the claim recites: “wherein, when executed, the at least one application further causes the first computing device to at least: generate a user interface comprising the transaction account data; and cause the user interface to be rendered on a first computing device display, wherein the point of sale terminal further obtains the transaction account data for the transaction by capturing another image of the transaction account data from the first computing device display.” Emphasis added. 

Examiner proposes the following amendment to potentially overcome the rejection, this proposal is intended as an example only and not as an indication of agreement in overcoming the rejection: “wherein, when executed, the at least one application further causes the first computing device to at least: generate a user interface comprising the transaction account data; and rendering the user interface on a first computing device display.”

Per claim 20, the claim recites “wherein, when executed, the at least one application further causes the first computing device to at least: obtain a decoding application from the third computing device, the decoding application configured to decode the encoded token; execute the decoding application; and determine the secure token in response to decoding the encoded token.”
No support for a decoding application is found in the Specification nor is support found for “obtaining a decoding application,” which clearly has to be a different application than the application recited in claim 16, which claim 20 depends from. 
The claim is rejected for at least the above and amending the claim to recite decoding via the at least one application, recited in claim 16, could potentially overcome the rejection; support in the Specification required for such an amendment. 





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, 9, and 16, the claims recite: “receive the transaction account data from the wallet platform in response to the wallet platform determining that the second secure token matches the first secure token…” and “the encoded token being associated with an approval for creating a transaction account by a third computing device in response to a request by the second computing device…” respectively. 
Claims 1, 9 and 16 are directed to a first computing device and what the first device does. The wallet platform, third computing device are not encompassed in the claimed first computing device; therefore, the limitations at issue are outside the scope rending the claims indefinite. 
All dependent claims are rejected for mere dependence on the rejected claims. 

Per claims 5 and 19, the claims recite “wherein providing the transaction account data to the point of sale terminal comprises rendering the image of the transaction account data on a display of the first computing device, the point of sale terminal obtaining the transaction account data for the transaction via the rendered image of the transaction account data;” respectively. Emphasis added. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 recites, in pertinent part:
A system, comprising: 
a first [entity]…
obtain… an image of an encoded token… the encoded token identifying a creation of a transaction account and including a first secure token…;
identify a second secure token by decoding the encoded token; 
send a request… requesting transaction account data associated with the transaction account, the request including the second secure token; 
receive the transaction account data…; and 
initiate a transaction with [another entity]...

The claims are determined to be directed to an abstract idea of provisioning transaction account data to settle a transaction. The abstract ides falls under certain methods of organizing human activity. More specifically, the abstract idea captures fundamental economic principles or practices of using various methods of sending and receiving data, manipulating data to generate new data to ultimately process a transaction. The generation of data, token, using an obtained token highlights the mitigation of risk which falls under fundamental economic principles. 
The judicial exception is not integrated into a practical application. The claims recite the additional elements of computing device comprising a processor, a memory, and an image capture device, at least one application, encoded token, second computing device, a first secure token, wallet platform, second secure token, decoding the encoded token, point of sale terminal, scanning an image, display, third computing device, and a user interface. The elements are only recited at a high level of generality and only perform generic functions of encoding data, sending and receiving data, analyzing data and sending data to advance a transaction. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.

The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible.

References
U.S. Patent Application Publication 20140070001 to Sanchez et al. teaches that such information can also be encompassed in a token that is associated with the credit card account / application and generated in response to a credit card approval request. Therefore, Sanchez 

U.S. Patent Application Publication 2016/0012465 to sharp teaches system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits is disclosed. In many embodiments, various communications platforms and/or protocols may be employed. Methods of sending funds or credits may be practiced in different environments, including physical and electronic environments. According to some preferred embodiments, users may perform a variety of transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications, including, but not limited to electronic messaging. According to some embodiments, the method may comprise the kiosk printing one or more pieces of image information onto a card blank which is configured to be printed on. According to some embodiments, the step of the second 
According to some embodiments, the means for reading may comprise a camera, barcode scanner software, QR code scanner software, or NFC-compatible device reader software.
According to some embodiments, the payment receiving means [100] may be configured to receive payment data [10] from the first user's [91] mobile digital wallet associated with the mobile device [96] of the first user [91].
According to some embodiments, the system may comprise a terminal [3, 97, 100, 108]. According to some embodiments, the system may comprise means for reading [116, 102] an article having indicia thereon associated with the terminal [3, 97, 100, 108]. According to some embodiments, the indicia may comprise embedded information regarding a transaction and/or embedded information regarding an authentication code. According to some embodiments, the means for reading [116, 102] may be configured to read the indicia displayed on the article. According to some embodiments, the terminal [3, 97, 100, 108] may be configured to interpret 

U.S. Patent Application Publication 2012/0160912 to Laracey teaches After (or, in some embodiments, before) a successful authentication process, the customer is prompted to scan, capture (or otherwise enter) the ATM code from an ATM device 108 (shown as interaction 112 between the mobile device 102 and the ATM device 108). The ATM code is used, as described further herein, to uniquely identify a specific transaction involving a specific ATM device 108, so that transactions pursuant to the present invention may be accomplished. After capture of the ATM code, the mobile device 102 transmits the ATM code to the transaction management 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/El Mehdi Oussir/
Patent Examiner, Art Unit 3685
03/15/2016